Citation Nr: 1309437	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  12-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post lumbar laminectomy, for purposes of accrued benefits.  

2.  Entitlement to an earlier effective date prior to April 17, 2003, for the grant of service connection for status post lumbar laminectomy, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from October 1956 to November 1960.  He died in February 2007.  The Appellant seeks surviving spouse benefits.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, service connection for status post lumbar laminectomy for accrued purposes, was granted with an evaluation of 10 percent, effective April 17, 2003.  The Appellant appealed the date of the grant of service connection and the 10 percent disability assigned.  

A Board videoconference hearing was held in July 2012 before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to an initial rating in excess of 10 percent for status post lumbar laminectomy, for purposes of accrued benefits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On August 14, 1995, the Veteran filed a claim to reopen his previously denied claim of service connection for a low back disorder, and in the absence of any action by the RO on the resulting denials of the claim in September and December 1996 even though a timely NOD was submitted, the claim remained pending.  

2.  With the ultimate reopening of the claim by the Board in March 2007 and the grant of service connection for status post lumbar laminectomy in a February 2010 decision, the proper date for the grant of service connection for status post lumbar laminectomy is the date that the Veteran filed to reopen his claim on August 14, 1995, as the claim remained pending from that date.  


CONCLUSION OF LAW

The requirements have been met for an effective date of August 14, 1995, but no earlier, for the grant of service connection for a status post lumbar laminectomy.  38 U.S.C.A. §§ 5103, 5103a, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2012).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  


As discussed below the Appellant's accrued benefits claim is decided based on evidence already in the claims file on the date of the Veteran's death.  This, generally speaking, is the only type of evidence that can be considered with respect to such a claim.  Further development, therefore, would serve no useful purpose.  Whatever facts are necessary to adjudicate the claim are contained in the claims folder.  Thus, notice or assistance to the Appellant would be fruitless.  (Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even if such evidence was not physically located in the VA claim folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2012)).  

The Board adds that general due process concerns have been satisfied in connection with this appeal.  38 C.F.R. § 3.103 (2012).  The Appellant engaged the services of a representative and was provided ample opportunity to submit argument in support of her claim.  Furthermore, the Appellant provided testimony at a videoconference hearing in July 2012.  Finally, the Board notes that in light of the full allowance of the benefit sought on appeal, any defect with respect to notice or development of evidence has no prejudicial effect.  

Legal Criteria 

Effective Date

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2012).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2012).  

The effective date of an award of service connection will be the day following the date of separation from service - if the veteran filed a claim within one year after service.  Otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(b)(2) (2012).  

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits. VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5102 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1(p), 3.155(a) (2012).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155(a) (2012).  

In order for benefits to be paid under the laws administered by the VA, a specific claim in the form prescribed by the Secretary must be filed.  See 38 U.S.C.A. § 5101 (West 2002 & Supp. 2012); 38 C.F.R. § 3.151(a) (2012).  All claims for benefits filed with the VA, formal or informal, must be in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

Accrued Benefits

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000 (2012).  For a the veteran's surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000(a)(4) (2012).  

Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even if such evidence was not physically located in the VA claim folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2012).  

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

In addition, applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5151(c) (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000(c) (2012).  

Analysis

For the purposes of her claim of entitlement to accrued benefits, the Appellant asserts that the Board should assign an effective date prior to April 17, 2003, for the grant of service connection for a low back disorder.  

The Veteran's claim for service connection for a back disorder was initially denied in May 1974.  The Veteran was notified but did not timely appeal.  In the subsequent decisions of April 1987, January 1993, September 1994, September 1996, and December 1996, it was determined that new and material evidence had not been received to reopen the claim.  

The record reflects that the RO again determined that new and material evidence had not been received to reopen the claim in July 2003.  However, upon Board decision, in March 2007, it was determined that new and material evidence had been received to reopen the claim.  After additional evidentiary development requested at that time, it was ultimately determined in a Board decision dated in February 2010 that service connection was warranted for the Veteran's low back disability.  As he had died in February 2007, and the Appellant had filed a claim for accrued benefit shortly thereafter, the grant of service connection for a low back disability was for accrued benefits purposes.  

At the 2012 videoconference hearing, the Appellant testified that she had papers/documents regarding the Veteran's claims.  She stated that she was going to go through them and see if there any pertinent to her claim.  (Hg. tr. at pgs. 16-17.)  Shortly thereafter, she submitted a copy of January 1997 statement by the Veteran wherein he specifically noted that he wished to file a notice of disagreement (NOD) with the December 1996 rating decision which determined that new and material evidence had not been received to reopen the claim.  The Board notes that the claim was also denied by the RO just prior to that decision in September 1996.  

The Board's February 2010 grant of service connection for a low back disorder was promulgated in an April 2010 rating which is the basis for the current appeal.  In that decision, it was determined that an initial rating of 10 percent for status post lumbar laminectomy, for accrued benefits purposes, was warranted as of April 17, 2003, which was the date that the Veteran had filed to reopen his claim for service connection.  

In this case, the correct effective date for the initial grant of service connection for a low back disorder, for accrued benefits purposes, is August 14, 1995.  The effective date award relates back to the rating decisions which had previously denied the Veteran's claim for service connection for a back disorder.  Specifically, it is noted that the claim was denied in May 1974, April 1987, and January 1993.  The Veteran was notified of these denials, but he did not timely appeal.  Thus, they are final.  38 C.F.R. § 20.1103 (2012).  

As reported above, however, as to rating decisions in September 1996 and December 1996, there is evidence in the claims file that suggests that a timely NOD was composed, and as suggested by the Appellant, filed as to the RO's denial to reopen.  See the January 1997 statement by the Veteran.  Also provided were two postmarked envelopes from December 1996, apparently to show that the letter was mailed.  As the Veteran's NOD statement was composed in January 1997, they are not convincing evidence that the letter was submitted.  However, as noted above, there is nothing in the record to suggest that the Appellant's veracity for providing reliable and truthful information should be questioned.  Thus, it is assumed that the Veteran composed the NOD statement in January 1997 as submitted, and that the letter was mailed to VA making it part of the record at the time of his death.  38 C.F.R. § 3.1000 (2012).  

Although the Veteran specifically noted that he disagreed with the December 1996 denial, his September 1996 claim remained pending as a year had not passed since that denial.  Thus, his statement, in actuality is a NOD with the September 1996 decision also.  38 U.S.C.A. § 20.302 (2012).  At any rate, the claim to reopen the previously denied claim for service connection for a low back disorder remained pending.  The RO, however, did not further develop the claim.  Specifically the RO did not issue a statement of the case (SOC).  The Court has held that the proper 

remedy is to vitiate the finality of a decision where the Veteran did not receive a SOC.  See e.g., Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  The time for appealing either an RO or a Board decision does not run if VA failed to provide information or material critical to the appellate process.  See Tablazon v. Brown, 8 Vet. App. 359 (1995).  

As such, the September 1996 and December 1996 claims are not final, and August 14, 1995, is the appropriate date for the grant of service connection for the Veteran's claim of a low back disorder in that he submitted a claim to reopen his previously denied claim for service connection for a low back disorder on that date.  Although the records used as a basis for the award of service-connected benefits for a low back disorder were received subsequent to that date, the RO failed to issue a timely SOC to the Veteran's 1997 NOD, and the Veteran was not given an opportunity to submit a timely substantive appeal on the 1996 rating decisions.  Therefore, the September 1996 RO denial of his petition to reopen was not final, and the Veteran's petition to reopen his previously denied claim for service connection of a low back disorder remained open upon the Veteran's submission of additional statements and evidence in August 1995.  Therefore, the correct effective date is August 14, 1995.  See 38 C.F.R. 3.400(q), (r) (2012).  See also Melton v. West, 13 Vet. App. 442 (2000).  

As such, and resolving doubt in the Appellant's favor, an effective date of August 14, 1995, but no earlier, is warranted for the award of service connection for a low back disability.  







ORDER

An effective date of August 14, 1995, for the award of service connection for status post lumbar laminectomy, for accrued benefits purposes, is granted, subject to the law and regulations governing the criteria for award of monetary benefits.  


REMAND

As discussed above, an earlier effective date of August 14, 1995, for the award of service connection for status post lumbar laminectomy, for accrued benefits purposes, has been established.  This decision directly affects the initial rating claim, as an effective date of August 14, 1995, has been granted, but such grant has not been effectuated by the RO, and a rating prior to April 17, 2003, has not been assigned.  As such, consideration of the Veteran's claim for a higher initial rating is inextricably intertwined with and remains deferred pending assignment of a rating for the period prior to that date.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Moreover, the regulations for rating disabilities of the spine were twice revised during the pendency of this appeal, effective September 23, 2002, for intervertebral disc syndrome, and September 26, 2003, for diseases and injuries of the spine.  See 67 Fed. Reg. 54345 (Aug 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011).  In deciding such a case, the Board must determine whether the previous or revised version is more favorable to the veteran.  However, if the revised version is more favorable, the retroactive reach of that regulation can be no earlier than the effective date of the change, and the Board must apply only the earlier version of the regulation for the period prior to the effective date of the change.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2012); VAOPGCPREC 3- 2000 (2000).  

As current review of the record, to include the April 2010 rating decision discussed and applied only the regulations as revised in 2003, and with the determination reached above, readjudication is necessary to include consideration of both the old and new rating criteria and further staged ratings, if appropriate, over the entire period from the new assigned effective date of the award of service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

As per the favorable decision reached above, the RO should readjudicate the claim for a higher initial rating for status post lumbar laminectomy from August 14, 1995, for purposes of accrued benefits, and should consider both the old and new rating criteria, as discussed above.  If not fully granted, issue a supplemental statement of the case (SSOC) to the appellant and her representative before returning the claim to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


